Citation Nr: 0733175	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-28 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured right jaw.

2.  Entitlement to service connection for a broken eardrum.

3.  Entitlement to service connection for a lung disorder, to 
include atelectasis.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss with 
tinnitus.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for asthma.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for temporomandibular 
joint (TMJ) syndrome.

8.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January to March 1978.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from various rating decisions from the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefits sought on 
appeal.

In a September 2005 substantive appeal pertaining to the 
claim of service connection for PTSD, the veteran requested a 
Board hearing at the local VA regional office.  In February 
2007, the veteran submitted a statement withdrawing his 
request for the hearing.

In May 2007, the veteran, through his representative, filed a 
motion to advance his appeal on the docket.  In October 2007, 
the Board granted this motion.




FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran has residual of a fractured right jaw or a broken 
eardrum which is related to service.

2.  There is no competent medical evidence showing that the 
veteran's current lung condition, atelectasis, is related to 
service.  

3.  A January 1990 rating decision denied service connection 
for residual of pneumonia (asthma); the veteran did not 
appeal the decision within one year of receiving notification 
and thus the decision is final.

4.  Evidence added to the record since the January 1990 
rating decision does not relate to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for asthma, and does not raise a reasonable 
possibility of substantiating the claim.

5.  A February 2000 decision denied an application to reopen 
a claim for service connection for TMJ syndrome; the veteran 
did not appeal the decision within one year of receiving 
notification and thus the decision is final.

6.  Evidence added to the record since the February 2000 
rating decision does not relate to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for TMJ syndrome, and does not raise a reasonable 
possibility of substantiating the claim.

7.  An April 2003 Board decision denied service connection 
for PTSD; the decision is final.

8.  Evidence added to the record since the April 2003 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the veteran's claim for service connection 
for PTSD, and does not raise a reasonable possibility of 
substantiating the claim.

9.  An August 2004 rating decision denied service connection 
for hearing loss with tinnitus; the veteran did not appeal 
the decision within one year of receiving notification and 
thus the decision is final.

10.  Evidence added to the record since the August 2004 
rating decision does not relate to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for hearing loss and tinnitus, and does not raise 
a reasonable possibility of substantiating the claim.

11.  The veteran is not service-connected for any 
disabilities.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a fractured right jaw 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection for a broken eardrum is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Service connection for a lung disorder, to include 
atelectasis, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

4.  Evidence received since the January 1990 rating decision 
denying service connection for asthma is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

5.  Evidence received since the February 2000 rating decision 
denying an application to reopen a claim for service 
connection for TMJ syndrome is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

6.  Evidence received since the April 2003 Board decision 
denying service connection for PTSD is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

7.  Evidence received since the August 2004 rating decision 
denying the veteran's application to reopen a claim for 
service connection for hearing loss with tinnitus, and the 
claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

8.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran, and several fellow recruits, contends that 
during recruit training an instructor hit him on the jaw with 
a rifle or "pugile" stick, thereby fracturing his jaw and 
perforating an eardrum.  The veteran also contends that he 
suffers from a congenital lung condition characterized by 
lungs that are only 3/4 their normal size and this fact made 
his physical training difficult.

Despite the reported injuries, the veteran's service medical 
records (which appear complete) are negative for complaints, 
symptoms, findings or diagnoses related to the jaw, eardrums 
or lungs.  Although the veteran was not provided a medical 
examination at separation, a March 1978 notation provides 
that he had been examined within 90 days and was considered 
physically qualified for separation from active duty.  No 
pertinent illness or injuries suffered while on active duty 
were identified.  A March 14, 1978 service medical record 
noted that the illnesses or injuries suffered while on active 
duty and needing evaluation were constipation and viral 
syndrome.  It was also noted that the veteran had a NPU 
evaluation which revealed an inadequate behavior and immature 
personality disorder.  There were no other injuries or 
illnesses reported.

The veteran's service medical records are evidence against 
his service connection claims.  Because the claimed 
conditions were not seen during service, service connection 
may not be established based on chronicity in service or 
continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage, 10 Vet. App. at 494-97.  

Post-service medical records relating to a variety of 
conditions have been obtained from VA and private sources.  
However, the post-service medical records are negative for 
complaints, symptoms, findings or diagnoses related to a 
residual of a fracture of the right jaw, or a perforated 
eardrum.  Therefore, they are evidence against service 
connection for residuals of a fractured right jaw or a broken 
eardrum.  

Some private medical records relate the veteran's own history 
of having injured his eardrum and jaw during active duty.  VA 
cannot reject a medical opinion simply because it is based on 
a history supplied by the veteran and the critical question 
is whether that history was accurate.  Kowalski v. Nicholson, 
19 Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  In this case, the private 
reports are based solely on the veteran's own history and are 
not supported by the veteran's service medical records which 
fail to show that an injury took place.  The service medical 
records clearly show that the veteran was treated for 
constipation and a viral syndrome and that he underwent a 
psychiatric evaluation which showed that he had inadequate 
behavior and an immature personality disorder.  There is no 
medical evidence in service showing that the veteran suffered 
a fractured right jaw or a broken eardrum.  Therefore, any 
medical opinions based on the inaccurate factual premise of 
the veteran suffering an injury in service which resulted in 
a fracture of the right jaw and a broken eardrum lacks 
probative value.  Thus, the opinions that the veteran has 
submitted in support of his claims of service connection 
lacks probative value.

Turning to the veteran's lung claim, private medical records 
dated during the appeal period relate that the veteran had 
what was described as a birth defect, impairment with his 
lung (Lung Atelectasis Disease, congenital 3/4 lung).  One 
physician observed that the veteran had rigorous recruit 
training, but does not relate that the veteran's active duty 
caused or aggravated his lung condition.  Thus, the private 
medical records do not support service connection for a lung 
condition.  In this regard, it is interesting to note that 
none of the service medical records pertain to any complaints 
or diagnosis for a lung disorder, including atelectasis.  As 
previously noted, in March 1978, it was reported that the 
only illnesses or injuries that the veteran received for 
which the veteran received treatment was constipation and a 
viral syndrome.  This evidence speaks against a finding that 
the veteran had a lung disorder which either was incurred in 
service or aggravated by service.  Therefore, the veteran's 
statement and the lay statements of record which relate that 
the veteran sustained injuries in service by his drill 
instructors and others cannot be considered to be credible 
and therefore, probative in substantiating his claims of 
service connection.

In the present case, to the extent that the veteran or any 
witness is able to observe continuity of relevant symptoms at 
any time since service, their assertions are outweighed by 
the fact that the veteran's service medical records are 
negative for any disability of the jaw, eardrum and lungs, 
and his post-service medical records, are negative for any 
competent medical evidence linking any residuals of a 
fractured right jaw, broken eardrum or a lung disorder, 
including atelectasis, to service.  

In sum, there is no competent medical evidence linking a 
current lung disorder, to include atelectasis, to service and 
there is no competent medical evidence linking any current 
residuals of a fractured right jaw and broken eardrum to 
service.  As such, the Board concludes that the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

New and material evidence 

A final Board or rating decision is not subject to revision 
on the same factual basis.  38 U.S.C.A. §§  7104 and 7105 
(West 2002).  In order to reopen a final claim, the appellant 
must present or secure new and material evidence with respect 
to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

The January 1990 rating decision denied service connection 
for residual of pneumonia (asthma).  The veteran did not 
appeal the decision within one year of receiving notification 
and thus the decision is final.  38 U.S.C.A. § 7105 (West 
2002).  Evidence of record at the time of the rating decision 
included the veteran's service medical records and VA and 
private post-service medical records.  The rating decision 
noted that although post-service medical records showed 
treatment for asthma, the service medical records were 
negative.

Evidence submitted since the January 1990 rating decision 
includes additional post-service VA and private medical 
records showing treatment for a variety of conditions.  These 
records do not show that the veteran had asthma during active 
duty, or link any post-service asthma to active duty.  They 
would not raise a reasonable possibility of substantiating 
the claim.  Thus, the newly submitted evidence is not 
material within the meaning of 38 C.F.R. § 3.156(a) and the 
claim is not reopened.

The February 2000 decision denied an application to reopen a 
claim for service connection for TMJ syndrome.  The veteran 
did not appeal the decision within one year of receiving 
notification and thus the decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  Evidence of record at the time of the 
rating decision included service medical records and private 
and VA post-service medical records.  The rating decision 
noted that service connection for TMJ syndrome had been 
denied by a previous Board decisions (October 1990, May 1997 
and April 1999).  An October 1990 Board decision denied 
service connection for TMJ syndrome because although a 
private medical opinion linked the veteran's TMJ syndrome to 
his service, the veteran's service medical records were 
negative for the condition.  

Evidence submitted since the February 2000 rating decision 
includes additional post-service VA and private medical 
records showing treatment for a variety of conditions.  These 
records do not contain any competent medical evidence showing 
that the veteran had TMJ syndrome during active duty or that 
he has TMJ syndrome which is linked to active duty.  
Therefore, the additional evidence would not raise a 
reasonable possibility of substantiating the claim.  Thus, 
the newly submitted evidence is not material within the 
meaning of 38 C.F.R. § 3.156(a) and the claim is not 
reopened. 

The April 2003 Board decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 7104 (West 2002).  Evidence of 
record at the time of the decision included service medical 
records and post-service medical, social work and psychiatric 
records.  The decision noted that the veteran's alleged 
stressors (consisting of various instances of abuse by 
superiors, including the fractured jaw and broken eardrum) 
were not corroborated by credible evidence.  

The newly submitted evidence includes several duplicate 
service and post-service treatment reports that are not new.  

The newly submitted evidence also includes additional post-
service VA and private medical records showing treatment for 
a variety of conditions.  Overall, these records do not show 
that the veteran experienced any of the alleged stressors 
during active duty, or link his PTSD to active duty.  

Certain post-service medical and social work records related 
that the veteran has PTSD due to the inservice attacks that 
led to a broken jaw and perforated eardrum.  These opinions 
were rejected as not credible in the April 2003 Board 
decision.  As noted in April 2003, the Board again finds that 
the medical opinions linking a diagnosis of PTSD to the 
veteran being injured by his superiors and others in service 
to lack probative value.  The Board finds that the veteran's 
statement of sustaining injuries which resulted in a broken 
jaw and perforated ear drum is not credible given service 
medical records.  His March 1978 service record clearly 
reported the veteran's illness and injuries and there was no 
mention of the veteran sustaining a broken jaw or perforated 
(broken) eardrum.  Therefore, the Board finds that a medical 
opinion based on this inaccurate premise cannot be the basis 
for a finding that the veteran has submitted new and material 
evidence to reopen the claim of service connection for PTSD.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  These 
opinions, therefore, would not raise a reasonable possibility 
of sustaining the veteran's claim.  They are not material 
within the meaning of 38 C.F.R. § 3.156(a).  

The Board notes that the veteran has submitted additional lay 
statements for the purpose of corroborating his alleged abuse 
and injuries suffered at the hands of his superiors.  These 
statements are cumulative of argument and evidence which was 
rejected at the time of the April 2003 final Board decision.  
As such these statements cannot be considered new and 
material evidence.  

Overall, the newly submitted medical and lay evidence is not 
material within the meaning of 38 C.F.R. § 3.156(a) and the 
claim for service connection for PTSD is not reopened.

An August 2004 rating decision denied service connection for 
hearing loss with tinnitus.  The veteran did not appeal the 
decision within one year of receiving notification and thus 
the decision is final.  38 U.S.C.A. § 7105 (West 2002).  
Evidence of record at the time of the rating decision 
included service and post-service medical records.  The 
rating decision noted that the veteran's service medical 
records were negative for hearing loss, and post-service 
medical records did not link the veteran's post-service 
hearing loss or complaints of tinnitus to service.

Evidence submitted since the August 2004 rating decision 
includes additional post-service VA and private medical 
records showing treatment for a variety of conditions.  These 
records do not show that the veteran had hearing loss or 
tinnitus during active duty or link any post-service hearing 
loss or tinnitus to active duty.  These records would not 
raise a reasonable possibility of sustaining the veteran's 
claim.  The newly submitted evidence is not material within 
the meaning of 38 C.F.R. § 3.156(a) and the claim is not 
reopened.

The Board observes that the assertions by the veteran and his 
lay witnesses alleging an etiological relationship between 
his asthma, TMJ syndrome, PTSD and hearing loss with tinnitus 
are, overall, redundant of his prior contentions and do not 
constitute new and material evidence.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  Lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 2002).  Just as the Board must 
point to a medical basis other than its own unsubstantiated 
opinion (Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), 
the veteran cannot meet his initial burden by relying upon 
his own opinions as to medical matters.  Nor can the veteran 
meet the 'new and material evidence' burden of 38 U.S.C.A. 
§ 5108 by relying upon such 'evidence'."  Moray v. Brown, 5 
Vet. App. 211, 214 (1993), citing Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As the preponderance of the evidence is against the 
application to reopen the claims for service connection for 
asthma, TMJ syndrome, PTSD and hearing loss with tinnitus, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

TDIU

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2007).  Where these percentage requirements 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2007).  
In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19 (2007).

The veteran has no service-connected disabilities and thus a 
TDIU is precluded by law.  In an issue such as this one, 
where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, entitlement to a TDIU is denied. 


The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in November 
2003, April 2004, June 2004, November 2005 and March 2006 
that discussed the particular legal requirements applicable 
to the veteran's claim, the evidence considered, and the 
pertinent laws and regulations.  VA made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the veteran's possession.  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  VA 
provided the veteran Dingess notice in March 2006.  Simply 
stated, based on the notice already provided to the veteran 
cited above, a further amended notice to the veteran would 
not provide a basis to grant the claim.  Moreover, neither 
the veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to the veteran.  

With regard to Kent v. Nicholson, 20 Vet. App. 1 (2006) and 
all other notice requirements, the Board finds that any 
deficiency in the notice to the veteran or the timing of this 
notice is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  

With respect to the service connection claims, VA need not 
provide examinations.  The information and evidence of 
record, as set forth and analyzed above, contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(there must be some evidence of a causal connection between 
the alleged disability and the veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant 
to 38 U.S.C.A. § 5103A(d)).  

With respect to the applications to reopen final claims, VA 
is not obligated to provide a medical examination if the 
veteran has not presented new and material evidence.  
38 U.S.C.A. § 5103A(f).  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

ORDER

Service connection for residuals of a fractured right jaw is 
denied.

Service connection for a broken eardrum is denied.

Service connection for a lung disorder, to include 
atelectasis, is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for PTSD 
is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
hearing loss with tinnitus is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
asthma is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for TMJ 
syndrome is denied.

A TDIU is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


